Exhibit 10.12 (a)
STANLEY BLACK & DECKER
SUPPLEMENTAL RETIREMENT ACCOUNT PLAN
(As In Effect January 1, 2011, Except As Otherwise Provided)
     Background. Stanley Black and Decker, Inc., formerly known as The Stanley
Works, together with its wholly-owned U.S. subsidiaries (“Stanley Black &
Decker”), has maintained the Supplemental Retirement and Account Value Plan for
Salaried Employees of The Stanley Works to provide certain employees with
benefits that are not provided under a tax-qualified retirement plan under
Section 401(a) of the Internal Revenue Code of 1986, as amended (“Code”).
Stanley Black & Decker, Inc. now desires to amend said plan into two separate
restated plans. This document sets forth the terms of the plan restatement to be
known as the Stanley Black & Decker Supplemental Retirement Account Plan (the
“Plan”).
Article 1
Effective Date
This restatement shall be effective January 1, 2011, except as otherwise
provided herein. This amended and restated Plan shall apply with respect to any
amounts contributed to or distributed from the Plan on or after January 1, 2011.
Article 2
Definitions
The following terms have the meanings set forth below.
     “Accounts” means a Participant’s Supplemental Employee Contribution
Account, Supplemental Company Matching Contribution Account, and Supplemental
Company Core Contribution Account.
     “BDK Pension Plan” means The Black & Decker Pension Plan or the Retirement
Plan for Hourly-Rated Employees of Porter-Cable Corporation.
     “Beneficiary” means any individual, trust or estate designated by a
Participant, in accordance with the procedures established by the Company, to
receive a death benefit payable on the Participant’s behalf under the Plan. If,
at the time of death of a Participant, there is no beneficiary designation on
file with the Company or there is no such designated beneficiary surviving, the
death benefit, shall be paid to the Participant’s estate.
     “Committee” means the Finance and Pension Committee of the Board of
Directors of the Company.
     “Company” means Stanley Black & Decker, Inc.
     “Compensation” means, with respect to a Plan Year:
     (a) Subject to paragraphs (b), (c) and (d), the salary and other amounts
received by a Participant from the Controlled Group for services actually
rendered in the course of employment with the Controlled Group during the
pertinent Plan Year, to the extent such amounts are includible in the gross
income of the Participant for federal income tax purposes, including, but not
limited to, bonuses, commissions and vacation pay that are paid with respect to
such services rendered during the Plan Year. Compensation for a Plan Year shall
also include a Participant’s Elective Deferral Contributions under the

1



--------------------------------------------------------------------------------



 



Plan, and elective contributions of the Participant that are excludable from
gross income for federal income tax purposes under Section 402(g) of the Code,
Section 125 of the Code or Section 132(f)(4) of the Code (a qualified
transportation fringe benefit plan), provided that any such contributions are
made from amounts that would be considered Compensation pursuant to the
preceding sentence if paid to the Participant.
     (b) Compensation for a Plan Year shall not include reimbursements or other
expense allowances, fringe benefits (whether or not paid in cash), moving
expenses, welfare benefits, including the cost of group term life insurance
coverage, deferred compensation in the year paid if the compensation has been
deferred beyond the calendar year in which it would otherwise have been paid,
special bonuses, retention bonuses, synergy bonuses, or working capital bonuses,
WIN awards, amounts paid to a Participant under the Company’s long-term stock
incentive plans, amounts realized from the grant or exercise of a stock option,
or, except as provided below, any amounts paid during the Plan Year for services
rendered in a prior Plan Year. Subject to paragraph (d), for purposes of
paragraph (a), a bonus that is includible in Compensation and paid to the
Participant in the Plan Year that follows the Plan Year during which the
services were performed with respect to which the bonus is paid will be included
in Compensation for such Plan Year in which the services were performed. Any
Elective Deferral Contributions with respect to a bonus, that are elected
pursuant to Section 3.1(a) prior to the beginning of the Plan Year in which the
services were performed with respect to which the bonus is determined, will be
included in Compensation for that Plan Year. Except for a Participant’s final
regular payroll check or a bonus for services performed in a prior Plan Year,
Compensation shall not include amounts paid after the Participant ceases to have
employment status with Stanley Black & Decker. Amounts described in subsection
(a) that are paid after the last day of a Plan Year solely for services
performed during the final payroll period that includes the last day of such
Plan Year shall be treated as Compensation for the Plan Year in which such final
payroll period ends. Pursuant to Treasury Regulation Section 1.409A- 2(a)(13),
the preceding sentence shall not apply to any amount that is paid after the last
day of a Plan Year for services performed during any period other than such
final payroll period, such as a bonus paid entirely or in part with respect to
services performed during a period other than the final payroll period.
     (c) For purposes of paragraph (a), a Participant who earns sales commission
compensation is treated as providing the services to which such compensation
relates in the Plan Year in which the pertinent sale occurs. For purposes of
this paragraph (c), the term ‘sales commission compensation’ means compensation
or portions of compensation earned by a Participant if a substantial portion of
the services provided by such Participant to Stanley Black & Decker consists of
the direct sales of products or services to unrelated customers, such
compensation earned by the Participant consists of either a portion of the
purchase price for products or services or an amount substantially all of which
is calculated by reference to the volume of sales, and payment of such
compensation is contingent upon the closing of the sales transaction and such
other requirements as may be specified by Stanley Black & Decker prior to the
closing of the sales transaction. For this purpose, a customer is treated as an
unrelated customer only if the customer is not related to either the Participant
or Stanley Black & Decker, and a person is treated as related if the person
would be treated as related under Treasury Regulation Section 1.409A-1(f)(2)(ii)
or the person would be treated as providing management services under Treasury
Regulation Section 1.409A-1(f)(2)(iv).
     (d) Anything herein to the contrary notwithstanding, an amount that is
deferred at the election of a Participant effective in regard to an amount
payable under the Company’s management incentive plans with respect to services
performed prior to 2011 shall not be considered Compensation for any Plan Year
for purposes of determining contributions under Section 4.1 or 4.2(a) but shall
be considered Compensation for purposes of determining contributions under
Section 4.2(b) in the year such amount would have been paid to the Participant
if not deferred, provided that such amount is not paid with respect to services
performed in a Plan Year that precedes the first Plan Year in which services are
performed with respect to which contributions are made on behalf of the
Participant pursuant to a Plan provision other than this paragraph (d). Anything
herein to the contrary notwithstanding, solely for

2



--------------------------------------------------------------------------------



 



purposes of determining contributions under Section 4.2(b), Compensation for a
Plan Year shall include Compensation for services performed during the Plan Year
(as determined above) that is payable during the Plan Year and also any amount
that is payable during the Plan Year that otherwise would be considered
Compensation for a prior Plan Year as a result of being attributable to services
performed in the prior Plan Year (provided that such amount is not payable with
respect to services performed in a Plan Year that precedes the first Plan Year
in which services are performed with respect to which contributions are made on
behalf of the Participant pursuant to a Plan provision other than this paragraph
(d)). Moreover, solely for purposes of determining contributions under
Section 4.2(b), Compensation for a Plan Year shall not include any amount that
is payable during the subsequent Plan Year that otherwise would be considered
Compensation for the current Plan Year as a result of being attributable to
services performed during the current Plan Year.
     “Controlled Group” means a group of corporations or other entities of which
the Company is a member, determined under Section 414(b) and Section 414(c) of
the Internal Revenue Code, applied by utilizing “at least 80 percent” each place
it appears in Internal Revenue Code Section 1563(a)(1), (2) and (3) and in
Treasury Regulation Section 1.414(c)-2.
     “Disability” means a Participant’s Separation from Service as a result of
his or her permanent inability, by reason of a medically determinable physical
or mental impairment, to perform any job for which the Participant is reasonably
suited by education and experience.
     “Earnings” means:
     (a) Subject to paragraph (b), the salary and other amounts received by a
Participant for a Plan Year from the Controlled Group for services actually
rendered in the course of employment with the Controlled Group, to the extent
such amounts are includible in the gross income of the Participant for federal
income tax purposes, including, but not limited to, bonuses, commissions and
vacation pay that are paid during the Plan Year. Earnings for a Plan Year shall
also include a Participant’s elective contributions that are excludable from
gross income for federal income tax purposes under Section 402(g) of the Code,
Section 125 of the Code or Section 132(f)(4) of the Code (a qualified
transportation fringe benefit plan), provided that any such contributions are
made from amounts that would be considered Earnings pursuant to the preceding
sentence if paid to the Participant.
     (b) Earnings for a Plan Year shall not include reimbursements or other
expense allowances, fringe benefits (whether or not paid in cash), moving
expenses, welfare benefits, including the cost of group term life insurance
coverage, deferred compensation in the year paid if the compensation has been
deferred beyond the calendar year in which it would otherwise have been paid,
special bonuses, retention bonuses, synergy bonuses, or working capital bonuses,
WIN awards, amounts paid to a Participant under the Company’s long-term stock
incentive plans, or amounts realized from the grant or exercise of a stock
option. Except for a Participant’s final regular payroll check, Earnings shall
not include amounts paid after the Participant ceases to have employment status
with the Controlled Group.
     “Elective Deferral Contribution” means the amount of Compensation that a
Participant elects to defer under Section 4.1.
     “Employee” means an individual employed by Stanley Black & Decker as a
common law employee on a salaried basis who is subject to the income tax laws of
the United States and is not covered under a collective bargaining agreement,
provided that, anything herein to the contrary notwithstanding, an individual
shall not be considered an Employee and shall not be eligible to defer
Compensation with respect to a Plan Year or receive any other contributions
under the Plan for a Plan Year unless he or she is eligible to make elective
pre-tax contributions under the Retirement Account Plan on the first day of such
Plan Year, based on the provisions of the Retirement Account Plan that are
adopted prior to the first day

3



--------------------------------------------------------------------------------



 



of the Plan Year and in effect on such first day of the Plan Year, without
regard to any subsequent changes in the Retirement Account Plan.
     “Highly Compensated Employee” means, for purposes of determining if an
individual is a Highly Compensated Employee in connection with Section 3.1(a)
for a Plan Year, an Employee who received Earnings from the Controlled Group
during the immediately preceding Plan Year in excess of the minimum dollar
amount that is then applied under Code Section 414(q)(1)(B), subject to
adjustments made thereunder, for determining status as a “highly compensated
employee” under said Code Section for the following Plan Year. An individual who
has been a Highly Compensated Employee shall cease to be a Highly Compensated
Employee, effective upon the close of business on the last day of the Plan Year
in which his or her Earnings for such Plan Year do not exceed the pertinent
dollar amount that applies under Code Section 414(q)(1)(B) when determining his
or her status as a ‘highly compensated employee’ under Code Section 414(q)(1)(B)
for the subsequent Plan Year. For purposes of this definition, an individual’s
Earnings for the last calendar quarter of a Plan Year shall be determined solely
on the basis of projected base salary, including projected elective
contributions under Code Section 125, 402(g) or 132(f)(4), with respect to such
base salary.
     “Participant” means a Highly Compensated Employee who is eligible under
Section 3.1(a) or 3.2 to elect to defer a portion of his or her Compensation
under the Plan.
     “Plan Year” means the calendar year.
     “Retirement Account Plan” means the Stanley Black & Decker Retirement
Account Plan sponsored by Stanley Black & Decker, Inc..
     “Retirement Plan” means The Stanley Works Retirement Plan as in effect on
April 16, 2002, without regard to any subsequent changes in such plan.
     “Separation from Service” means the termination of a Participant’s
employment with the Controlled Group for a reason other than death. Whether a
Separation from Service has occurred is determined in accordance with the
standards that apply for determining if there is a ‘separation from service’ for
a reason other than death pursuant to Treasury
Regulation Section 1.409A-1(h)(1). There is a Separation from Service as of a
particular date, if the Company and the Participant reasonably anticipated that,
as of that date, the Participant would provide no further services to the
Controlled Group as a common law employee or as an independent contractor or the
Participant would provide services to the Controlled Group as a common law
employee or an independent contractor at an annual rate that is not more than
20% of the services rendered, on average, during the immediately preceding 36
consecutive months of service (or the full period of service, if less than
36 months). For purposes of the preceding sentence, service as a director of a
member of the Controlled Group shall not be taken into account.
     The Participant’s employment relationship shall be treated as continuing
while the Participant is on military leave, sick leave or other bona fide leave
of absence, provided that the Participant is expected to return to work for a
member of the Controlled Group and the period of such leave of absence does not
exceed six months, or if the period is longer, the Participant has a right to
reemployment with a member of the Controlled Group either by statute or by
contract. If the period of a military leave, sick leave or other bona fide leave
of absence exceeds six months and there is no right to reemployment, a
termination of the employment relationship shall be deemed to have occurred as
of the first date immediately following the first six months of the leave.
     “Specified Employee” means a Participant who is identified as a ‘specified
employee’ in accordance with Treasury Regulation Section 1.409A-1(i), pursuant
to a written policy established and maintained by the Company.

4



--------------------------------------------------------------------------------



 



     “Supplemental Company Core Contribution Account” means the bookkeeping
record that reflects the supplemental Company core contributions credited under
the Plan pursuant to Section 4.2(b), including funds credited under the terms of
the Plan as in effect prior to January 1, 2011, attributable to supplemental
Company cornerstone contributions.
     “Supplemental Company Matching Contribution Account” means the bookkeeping
record that reflects the supplemental Company matching contributions credited
under the Plan, pursuant to Section 4.2(a), including funds credited under the
terms of the Plan as in effect prior to January 1, 2011, attributable to
supplemental Company matching contributions.
     “Supplemental Employee Contribution Account” means the bookkeeping record
that reflects amounts credited under Section 4.1, including funds credited to
such Account under the terms of the Plan as in effect prior to January 1, 2011.
     “Valuation Date” means the date established by the Committee for valuing
Participants’ Accounts.
Article 3
Plan Participation
     3.1 Date of Participation. (a) Eligibility to Defer. An Employee shall
become a Participant in the Plan effective upon the first January 1 on which he
or she is a Highly Compensated Employee. Subject to Section 3.2, an Employee who
is a Participant for a Plan Year shall be eligible to elect under Section 4.1 to
defer a specified portion of the Compensation payable with respect to services
performed during the Plan Year, provided that the Employee must irrevocably
elect to defer such portion before January 1 of such Plan Year in which the
services are performed, and, subject to Section 3.3, such election must remain
in effect for the entire Plan Year.
          (b) Deferral Elections. Any election to defer Compensation shall be
effective only with respect to Compensation for services that are performed on
or after the January 1st on which such election becomes effective. An election
to defer Compensation by making Elective Deferral Contributions shall be
submitted to the Company by the deadline established by the Company that
precedes the first January 1 on which such election is to become effective. Such
election shall state the portion of Compensation to be withheld. Any election to
defer shall be made in accordance with procedures established by the Company
and, subject to Section 3.3, shall be irrevocable for the Compensation payable
with respect to services performed during the Plan Year to which such election
applies.
          (c) Evergreen Deferral Elections. Except as provided below, an
election to defer a specified portion of Compensation payable with respect to
services performed during a Plan Year shall remain in effect for Compensation
payable with respect to services performed during subsequent Plan Years until
changed or revoked by the Participant, and, subject to Sections 3.2 and 3.3, as
of each December 31, such a prior election becomes irrevocable with respect to
Compensation payable in connection with services performed by the Participant
during the immediately following Plan Year, so that the deferral election with
respect to Compensation payable with respect to services performed by the
Participant during the immediately following Plan Year shall be deemed to have
been irrevocably made as of December 31 of the preceding Plan Year. Anything
herein to the contrary notwithstanding, an election made prior to 2010 with
respect to the contribution of Elective Deferral Contributions may be considered
an evergreen election, for purposes of this Section 3.1(c), in regard to 2011 or
a subsequent year only with respect to the portion of Compensation consisting of
base salary (including commissions and vacation pay) and shall not be considered
an evergreen election for purposes of this Section 3.1(c) in

5



--------------------------------------------------------------------------------



 



connection with an amount payable as a cash bonus under a management incentive
plan with regard to services performed in 2011 or a subsequent year.
          3.2 Continuing Plan Participation. If an Employee becomes a
Participant for a Plan Year, pursuant to Section 3.1(a), he or she shall remain
eligible to make Elective Deferral Contributions from Compensation payable with
respect to services performed during each subsequent Plan Year in which he or
she is a Highly Compensated Employee. If an Employee who has become a
Participant for a Plan Year, pursuant to Section 3.1(a), ceases to be a Highly
Compensated Employee with respect to a subsequent Plan Year, he or she shall not
be eligible to make Elective Deferral Contributions from Compensation payable
with respect to services performed during that subsequent Plan Year but shall be
eligible to make Elective Deferral Contributions from Compensation payable with
respect to services performed during the next Plan Year in which he or she is a
Highly Compensated Employee by making a new deferral election under
Section 3.1(a). The provisions of the Plan shall continue to apply to an
individual until his or her vested Accounts are distributed.
          3.3 Unforeseeable Emergency. With the approval of the Committee, a
Participant who is faced with an “unforeseeable emergency” shall be permitted,
on account of such emergency, to cancel an election previously made by the
Participant to make Elective Deferral Contributions under the Plan. An election
by a Participant to cancel his or her Elective Deferral Contributions with
respect to Compensation payable for services performed during a Plan Year on
account of an unforeseeable emergency shall cancel all remaining Elective
Deferral Contributions of the Participant that would otherwise be made with
respect to Compensation payable for services performed during the Plan Year, and
no additional Elective Deferral Contributions shall be made until the
Participant makes a new election to defer a portion of his or her Compensation
for services performed during a subsequent Plan Year in accordance with
Sections 3.1 and 3.2. For purposes of this Section 3.3, an unforeseeable
emergency is a severe financial hardship to a Participant resulting from (a) an
illness or accident of the Participant, the Participant’s spouse, the
Participant’s Beneficiary, or a dependent of the Participant (as defined in Code
Section 152, without regard to Section 152(b)(1), (b)(2) and (d)(1)(B)),
(b) loss of the Participant’s property due to casualty (including the need to
rebuild a home following damage to the home not otherwise covered by insurance),
or (c) other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the Participant. The determination of
whether a Participant is faced with an unforeseeable emergency shall be made by
the Committee in its sole discretion, based on the facts and circumstances
surrounding such emergency and such information as the Committee shall deem to
be necessary in accordance with the requirements of Code Section 409A and the
regulations thereunder.
Article 4
Supplemental Employee and Company Contributions
          4.1 Elective Deferral Contributions. (a) Elections to Defer. An
Employee who is a Participant for a Plan Year may make an election for the Plan
Year in accordance with Section 3.1 to defer a specified whole percentage, from
1% to 50%, of the portion of Compensation for services performed during the Plan
Year that consists of base salary (including any commissions or vacation pay).
Also, an Employee who is a Participant for a Plan Year may make an election for
the Plan Year, in accordance with Section 3.1, to defer a whole percentage, of
up to 100%, of any Compensation for services performed during the Plan Year that
consists of a cash bonus payable under a management incentive plan. Any election
under this Section 4.1(a) shall be implemented as an irrevocable election under
Section 3.1
          (b) Crediting of Elective Deferral Contributions. Any amount deferred
under this Section 4.1 shall be credited to a Supplemental Employee Contribution
Account as soon as

6



--------------------------------------------------------------------------------



 



administratively practicable following the date on which the amount would have
been paid to the Participant if not for the Participant’s election to defer.
          4.2 Supplemental Company Contributions. (a) Supplemental Matching
Contributions for Elective Deferral Contributions. There shall be credited to a
Participant’s Supplemental Matching Contribution Account, for a Plan Year,
supplemental Company matching contributions equal to 50% of the Elective
Deferral Contributions credited, for the Plan Year under Section 4.1(a), to the
extent such Elective Deferral Contributions do not exceed 7% of the portion of
Compensation for services performed during the Plan Year in excess of the amount
of Compensation for the Plan Year that may be taken into account with respect to
the Participant when determining his or her elective pre-tax contributions for
the Plan Year under the Retirement Account Plan (on the basis of the provisions
of the Retirement Account Plan that were adopted prior to the first day of the
Plan Year and in effect on the first day of the Plan Year). These supplemental
Company matching contributions shall be credited to the Participant’s
Supplemental Matching Contribution Account as soon as practicable following the
month for which the Elective Deferral Contributions to which the matching
contributions relate are credited to the Participant’s Supplemental Employee
Contribution Account.
          (b) Supplemental Core Contributions for Certain Participants. There
shall be credited to a Supplemental Company Core Contribution Account for a
Participant, other than a Participant who is described in Part II of Appendix A,
any “core” contribution determined under Part I of Appendix A.
          4.3. Investment Return. (a) Crediting of Investment Return. Subject to
such rules and limitations as the Committee may establish, each Participant
shall designate from among the assumed investment funds described in subsection
(b) of this Section 4.3, one or more assumed investment funds in which amounts
that are credited to his or her Supplemental Employee Contribution Account,
Supplemental Company Matching Contribution Account or Supplemental Company Core
Contribution Account shall be deemed to be invested. However, at the discretion
of the Committee, different investment options may be made available with
respect to the Supplemental Company Core Contribution Account than is the case
with respect to the other Accounts. A Participant’s Supplemental Employee
Contribution Account, Supplemental Company Matching Contribution Account and
Supplemental Company Core Contribution Account shall be adjusted periodically,
as of each Valuation Date, for increases or decreases in the fair market value
of the assumed investment funds in which such Accounts are deemed to be
invested.
          (b) Assumed Investment Alternatives. The Committee shall designate the
assumed investment funds, including a fund that is designed to invest primarily
in Company stock, that shall be available from time to time under the Plan for
purposes of measuring the investment return of a Supplemental Employee
Contribution Account or a Supplemental Company Matching Contribution Account.
The Committee shall also designate assumed investment funds that shall be
available for assuming the investment returns of the Supplemental Company Core
Contribution Accounts. At the discretion of the Committee, different investment
options, that do not necessarily include a Company stock fund, may be made
available with respect to amounts attributable to the Supplemental Company Core
Contribution Account than is the case with respect to amounts attributable to
the other Accounts. In accordance with procedures established by the Committee,
each Participant may elect how the amounts credited to his or her Supplemental
Employee Contribution Account, Supplemental Company Matching Contribution
Account and Supplemental Company Core Contribution Account shall be deemed to be
invested among the assumed investment funds made available by the Committee. If
a Participant has not made a valid investment election, the pertinent portion of
the Participant’s Supplemental Employee Contribution Account, Supplemental
Company Matching Contribution Account and Supplemental Company Core Contribution
Account shall be deemed to be invested in a default investment fund identified
by the Committee.

7



--------------------------------------------------------------------------------



 



Article 5
Vesting
          5.1 Supplemental Employee Contribution Account and Supplemental
Company Contribution Accounts. A Participant’s vested interest in his or her
Accounts under the Plan shall be determined as follows:
          (a) Supplemental Employee Contribution Account. A Participant is 100%
vested at all times in the value of any amounts credited to the Participant’s
Supplemental Employee Contribution Account.
          (b) Supplemental Company Contribution Accounts. A Participant shall be
100% vested in the value of his or her Supplemental Company Matching
Contribution Account upon the Participant’s completion of one year of service,
and, except as provided below, no portion of a Participant’s Supplemental
Company Matching Contribution Account shall be vested before completion of one
year of service. A Participant shall be 100% vested in the value of his or her
Supplemental Company Core Contribution Account upon the Participant’s completion
of three years of service, and, except as provided below, no portion of a
Participant’s Supplemental Company Core Contribution Account shall be vested
before completion of three years of service. A Participant shall automatically
become vested in the value of his or her Supplemental Company Matching
Contribution Account and Supplemental Company Core Contribution Account if the
Participant has employment status with any member of the Controlled Group
(i) upon reaching his or her 55th birthday, (ii) upon incurring a Disability, or
(iii) upon his or her death. For purposes of this subsection (b), a year of
service means each twelve month period commencing on an individual’s employment
commencement date and the anniversaries thereof during which the individual has
employment status with any member of the Controlled Group, during the period it
is a member of the Controlled Group and the period of employment with a
predecessor employer preceding the Company’s acquisition of the business
conducted by such employer, whether through the purchase of all of the
outstanding stock of such employer or of all, or substantially all, of the
assets used by such employer in a trade or business. A Participant who ceases to
have employment status with the Controlled Group on a date that is less than a
full year following the most recent anniversary of his or her employment
commencement date shall receive vesting service credit for each month during
such partial year in which he or she had employment status. A Participant whose
employment is interrupted by a break in service shall have his or her years of
service determined by aggregating service with all members of the Controlled
Group before and after the break in service. Anything herein to the contrary
notwithstanding, if an individual is not employed by the Controlled Group on or
after January 1, 2011, his or her vested interest, if any, in funds attributable
to contributions made by the Company shall be determined in accordance with the
provisions of the Plan in effect when he or she ceased to have employment
status.
Article 6
Distributions of Vested Accounts
          6.1 Time and Form of Distribution of Vested Accounts. (a) Time of
Distribution of Vested Accounts. Except as otherwise provided in subsection
(b) of this Section 6.1, in Section 6.4, and in Section 6.5, a Participant’s
vested Accounts shall be distributed as set forth below:
     (i) If the Participant elected a distribution date for his or her vested
Accounts pursuant to Section 6.2, the vested Accounts shall be distributed to
the Participant upon such date, pursuant to Section 7.1, provided that, if the
Participant dies prior to that date, the vested

8



--------------------------------------------------------------------------------



 



Accounts shall be distributed to the Participant’s Beneficiary upon the
Participant’s death, as provided in Section 7.1.
     (ii) If the Participant did not elect a distribution date for his or her
vested Accounts under Section 6.2, the vested Accounts shall be distributed to
the Participant upon his or her Separation from Service, as provided in
Section 7.1. If the Participant dies prior to the stipulated time of
distribution, the vested Accounts shall be distributed to the Participant’s
Beneficiary following the Participant’s death, as provided in Section 7.1.
          (b) Delayed Distributions to Specified Employees. If a Participant is
a Specified Employee as of the date of his or her Separation from Service and
the Participant did not elect a distribution date for his or her vested
Accounts, pursuant to Section 6.2, that is at least six months after the date of
his or her Separation from Service, payment of such Participant’s vested
Accounts shall be made to the Participant, as provided in Section 7.1, once six
months have elapsed following the date of the Participant’s Separation from
Service. However, if a Participant for whom payments are deferred under this
Section 6.1(b) dies prior to receiving his or her payment under this Section
6.1(b), payment shall be made upon his or her death, as provided in Section 7.1.
          6.2 Election of Time of Distribution. (a) Time for Making Election.
Except as otherwise provided in this Section 6.2(a), a Participant, upon making
an initial election to defer Compensation, may elect that his or her vested
Accounts be distributed on the later of the last day of a specified Plan Year
quarter or the last day of the Plan Year quarter which contains the date of the
Participant’s Separation from Service. Anything herein to the contrary
notwithstanding, an election may not be made under this Section 6.2(a) by a
Participant on behalf of whom an amount is credited under the Plan as of a date
that precedes the first day of the Plan Year during which the Participant first
makes Elective Deferral Contributions.
          (b) Subsequent Elections as to Time of Distribution. A Participant
shall be permitted to make a written election to delay a distribution of his or
her vested Accounts, provided that any such election must specify a distribution
date that is the later of the last day of a Plan year quarter or the last day of
the Plan Year quarter which contains the date of Separation from Service and
must satisfy all of the following requirements:
     (i) the election must be made at least twelve months prior to the date on
which the distribution would otherwise have been made;
     (ii) the election may not become effective until at least twelve months
after the date on which the election is made; and
     (iii) except in the case of an election relating to a distribution to be
made upon a Participant’s death, the distribution must be deferred for at least
5 years from the date on which the distribution would otherwise have been made.
          (c) Elections Made in 2007 or 2008 as to Time of Distribution. If an
election was made in 2007 to change the time of distribution of a Participant’s
vested Accounts, such new election could not defer to a later year the payment
of any amount that would otherwise be payable in 2007 and could not require a
payment to be made in 2007 that would otherwise be payable in a later year.
Moreover, if an election was made in 2008 to change the time of distribution of
a Participant’s vested Accounts, such new election could not defer to a later
year the payment of any amount that would otherwise be payable in 2008 and could
not require a payment to be made in 2008 that would otherwise be payable in a
later year.

9



--------------------------------------------------------------------------------



 



          6.3 Form of Distribution of Vested Accounts. Subject to Sections 6.4
and 6.5, a Participant’s vested Accounts shall be distributed in a lump sum
payment to the Participant or, in the case of a distribution that is made
pursuant to the Participant’s death, to the Participant’s Beneficiary. Each such
lump sum payment shall be made in cash.
          6.4 Exceptions for Participants in the SERP. Subject to Section 6.5,
in the case of a Participant who is also a participant in The Stanley Works
Supplemental Executive Retirement Plan (SERP), the foregoing provisions of this
Article 6 and any other provision in the Plan pertaining to the time or form of
a distribution shall not apply and, instead, all vested Accounts under the Plan
shall be paid at the same time and in the same form as the benefit payable to or
on behalf of such Participant under the SERP. If such vested Accounts under the
Plan are paid in an annuity pursuant to the provisions of this Section 6.4, the
annuity shall be determined pursuant to the procedures for calculating an
annuity with respect to assets attributable to the Plan, as set forth in
Appendix B of the SERP, and the payment of any death benefit on behalf of the
Participant shall be made at the same time and in the same form as provided
under the SERP to the beneficiary determined under the SERP.
          6.5. Chief Executive Officer. Anything herein to the contrary
notwithstanding, in the case of the Participant who was the Company’s chief
executive officer on January 1, 2007, the time and form of payment of the vested
Accounts payable to or on behalf of such Participant shall be the same time and
form of payment as the time and form of payment that applies to his “Pension
Make-Whole” benefit provided pursuant to the terms of such Participant’s
employment agreement with the Company. If such vested Accounts under the Plan
are paid in an annuity pursuant to the provisions of this Section 6.5, the
annuity shall be calculated pursuant to the procedures for determining an
annuity with respect to the amount attributable to the Plan, as set forth in the
Pension Make-Whole provisions of the employment agreement, and the payment of
any death benefit on his behalf shall be made at the time and in the form
provided under those provisions in such employment agreement to the beneficiary
determined under such provisions.
Article 7
Miscellaneous
          7.1 Distribution Date. Any distribution that is made in accordance
with Article 6 pursuant to a Participant’s Separation from Service or death,
prior to his or her benefit commencement date, shall be made upon the last day
of the Plan Year quarter which contains the date of Separation from Service or
death, based on the Valuation Date that coincides with such last day of the Plan
Year quarter, except that any distribution to a Participant pursuant to
Section 6.1(b) shall be made upon the day following the last day of the Plan
Year quarter which contains the sixth month that begins after the date of
Separation from Service, based on the Valuation Date that coincides with such
last day of the Plan Year quarter. Any payment that is made pursuant to
Article 6 upon a distribution date designated under Section 6.2(a) or (b) shall
be based on the Valuation Date that coincides with that distribution date,
except that any distribution subject to Section 6.1(b) shall not be made prior
to the day following the last day of the Plan Year quarter which contains the
sixth month that begins after the date of the Participant’s Separation from
Service Subject to Section 6.1(b), there shall be no interest adjustment for a
payment made subsequent to a distribution date.
          7.2 Amendment or Termination. (a) Amendment. The Company, by action of
the Committee, reserves the right to amend the Plan at any time, including but
not limited to the right to amend the Plan to cease future contributions to the
Plan, provided that, unless necessary to meet the requirements of applicable
law, benefits that have already accrued on behalf of a Participant may not be
eliminated or reduced upon amendment of the Plan.

10



--------------------------------------------------------------------------------



 



          (b) Termination of Plan. Subject to Sections 6.4 and 6.5, the Company,
by action of the Committee, reserves the right, at any time, to terminate the
Plan and to distribute all Accounts in lump sum payments as soon as
administratively practicable to Participants and Beneficiaries, provided the
Plan is terminated in the following circumstances:
     (i) Within 30 days before or 12 months after a change in control of the
Company, as defined in Code Section 409A and Treasury
Regulation Section 1.409A-3(i)(5), provided that all distributions are made no
later than 12 months following the termination of the Plan and further provided
that all nonqualified deferred compensation arrangements of the same type (i.e.,
all nonqualified account balance plans subject to Code Section 409A) maintained
by the Company and all members of the Controlled Group are terminated, so that
all Participants and all participants in the other arrangements are required to
receive all amounts of compensation deferred under the Plan and the other
arrangements no later than 12 months following the date on which the Committee
takes action to terminate the Plan and the Controlled Group takes action to
terminate all such other arrangements;
     (ii) Within 12 months of a dissolution under Internal Revenue Code
Section 331, or with the approval of a bankruptcy court pursuant to 11 U.S.C.
Section 503(b)(1)(A), provided that all amounts credited to a Participant’s
Accounts under the Plan are included in the Participant’s gross income in the
latest of (A) the calendar year in which the Plan is terminated; (B) the
calendar year in which all amounts credited to the Participant’s Accounts are no
longer subject to a substantial risk of forfeiture; or (C) the first calendar
year in which the distribution of the Accounts is administratively practicable,
provided that a Participant incurs income tax liability with respect to his or
her Accounts under the Plan not later than the calendar year in which he or she
receives an actual or constructive distribution from such Accounts; or
     (iii) At the Committee’s discretion, provided that (A) the termination of
the Plan does not occur proximate to a deterioration of the financial health of
the Company or a member of the Controlled Group, (B) all nonqualified deferred
compensation arrangements of the same type (i.e., all nonqualified account
balance plans subject to Code Section 409A) maintained by the Company and all
members of the Controlled Group are terminated with respect to all employees,
(C) no payments are made within 12 months after the termination of the Plan
(other than payments that would have been payable under the terms of the Plan if
the termination of the Plan had not occurred), (D) all payments are made within
24 months after the termination of the Plan, and (E) neither the Company nor any
member of the Controlled Group adopts a nonqualified deferred compensation
arrangement of the same type (i.e., a nonqualified account balance plan subject
to Code Section 409A) for a period of three years, with respect to any employee,
following the date of the termination of the Plan.
          7.3 Withholding. To the extent required by law, Stanley Black & Decker
shall withhold taxes from any payment due under the Plan.
          7.4 Administration of the Plan. The Plan shall be administered by the
Committee. The Committee is vested with full authority (including full
discretionary authority) to administer, interpret, and make rules regarding the
Plan as it may deem advisable and to make determinations in its discretion that
shall be final, binding, and conclusive upon all persons. No member of the
Company’s Board of Directors or the Committee will be liable for any action or
determination made in good faith with respect to the Plan.
          7.5 Claims Procedure.
          (a) Any individual who believes he or she is entitled to benefits
under the Plan (a “Claimant”) shall file a written claim request with the
Committee on such forms as the Committee may

11



--------------------------------------------------------------------------------



 



require. The Committee shall, upon written request of a Claimant, make available
copies of any claim forms or instructions, or advise the Claimant where such
forms or instructions may be obtained.
          (b) If a claim is wholly or partially denied, the Committee shall
furnish to the Claimant a written or electronic notice of the decision within
90 days. The notice shall be set forth in a manner calculated to be understood
by the Claimant. If special circumstances require, the Committee may defer
action on a claim for benefits for an additional period of not to exceed 90
days, and, in that case, it shall notify the Claimant in a written or electronic
notice prior to the close of the initial 90 day period of the special
circumstances involved and the time by which it expects to render a decision. If
the claim relates to Disability benefits, the Committee shall furnish to the
Claimant a written or electronic notice of the decision within 45 days. If
special circumstances require, the Committee may defer action on a claim for
Disability benefits for an additional period of not to exceed 30 days, and, in
that case, it shall notify the Claimant in a written or electronic notice prior
to the close of the initial 45 day period of the special circumstances involved
and the time by which it expects to render a decision. However, if prior to the
end of the 30 day period, the Committee determines that, due to matters beyond
its control, a decision cannot be rendered on a claim for Disability benefits,
the period for making the Disability claim determination may be extended for up
to an additional 30 day period, and, in that case, the Committee shall notify
the Claimant in a written or electronic notice prior to the end of the first
30 day period of the circumstances involved and the time by which a decision is
expected. The written or electronic notice of a denial of a claim shall contain
the following information:
     (i) The specific reason(s) for denial of the claim;
     (ii) Specific references to pertinent provisions of the Plan upon which the
denial is based;
     (iii) A description of any additional material or information necessary for
the Claimant to perfect the claim and an explanation of why such material or
information is necessary;
     (iv) An explanation of the claims review procedure under the Plan
describing the steps to be taken by a Claimant who wishes to submit the claim
for review; and the time limits applicable to such procedures, and the
Claimant’s right to bring a civil action under Section 502(a) of ERISA within
180 days following an adverse determination on review;
     (v) In the case of a claim for Disability benefits, a copy of any specific
internal rule, guideline, protocol or other similar criterion that was relied
upon in making the determination, or a statement that a copy of the rule,
guideline, protocol or other similar criterion shall be provided to the Claimant
free of charge upon request; and
     (vi) In the case of a claim for Disability benefits that is denied based on
a medical necessity or experimental treatment or similar exclusion or limit, an
explanation of the scientific or clinical judgment for the determination,
applying the terms of the Plan to the Claimant’s circumstances, or a statement
that an explanation shall be provided free of charge upon request.
     (c) A Claimant may, with respect to any denied claim:
     (i) Request review upon written application filed within 60 days after
receipt by the Claimant of written or electronic notice of the denial of the
Claimant’s benefit claim, or if the claim is for a Disability benefit, request
review upon written application filed within 180 days after receipt by the
Claimant of written or electronic notice of the denial of the Claimant’s
Disability benefit claim;

12



--------------------------------------------------------------------------------



 



     (ii) Review pertinent documents and submit any additional issues and
comments in writing;
     (iii) Submit documents, records and other information relating to the claim
for benefits;
     (iv) Have reasonable access to, upon request and free of charge, copies of
all documents, records, and other information relevant to a benefit claim;
     (v) Have a full and fair review by the Committee of the denial that takes
into account all comments, documents, records, and other information relevant to
the Claimant’s claim for benefits; and
     (vi) If the claim is for Disability benefits, the following additional
rules shall apply:
     (A) The review shall not give deference to the initial adverse benefit
determination;
     (B) The review shall be conducted by an appropriate named fiduciary of the
Plan who is neither the individual who made the initial decision to deny the
Disability benefit claim nor a subordinate of that individual.
     (C) If the adverse determination that is the subject of the review was
based on a medical judgment, the named fiduciary shall consult with a health
care professional who has appropriate training and experience in the field of
medicine involved in the medical judgment;
     (D) Any medical or vocational experts whose advice was obtained on behalf
of the Plan in connection with the adverse benefit determination that is the
subject of the review shall be identified, without regard to whether the advice
was relied upon in making the benefit determination; and
     (E) The health care professional engaged for purposes of a consultation
shall be an individual who is neither an individual who was consulted in
connection with the adverse benefit determination that is the subject of the
appeal, nor the subordinate of any such individual.
Any request or submission must be in writing and must be directed to the
Committee or in the case of a review of a claim for Disability benefits, its
designee. The Committee (or, in the case of a claim for Disability benefits, its
designee) shall have the sole responsibility for the review of any denied claim
and shall take all steps appropriate in light of its findings.
          (d) The Committee (or, in the case of a claim for Disability benefits,
its designee) shall render a decision upon review. If it is determined that any
benefits claimed should be denied upon review, written or electronic notice of
the same shall be provided to the Claimant. The written or electronic notice of
the final decision shall set forth: the specific reason or reasons for the
adverse determination; references to the specific Plan provisions on which the
benefit determination was based; a statement that advises the Claimant that he
or she is entitled to receive, upon request and free of charge, reasonable
access to, and copies of, all documents, records, and other information relevant
to the claim for benefits; and in the case of the review of a claim for a
Disability benefit that was denied as a result of an internal rule, guideline,
protocol or other similar criterion, either the specific rule, guideline,
protocol, or other similar criterion relied upon in making the adverse
determination, or a statement that such rule, guideline, protocol, or other
similar criterion was relied upon in making the adverse determination and

13



--------------------------------------------------------------------------------



 



that a copy of the rule, guideline, protocol, or other similar criterion shall
be provided to the Claimant free of charge upon request. Also, if the adverse
determination upon review of a claim for Disability benefits is based on a
medical necessity or experimental treatment or similar exclusion or limit, the
Claimant shall be provided free of charge either an explanation of the
scientific or clinical judgment for the determination, applying the terms of the
Plan to the Claimant’s medical circumstances, or a statement that such
explanation shall be provided free of charge upon request. In addition, the
written or electronic notice to Claimant shall describe any voluntary appeal
procedures offered under the Plan and the Claimant’s right to obtain information
about such procedures and a statement of the Claimant’s right to bring an action
under Section 502(a) of ERISA within 180 days following receipt of written or
electronic notice of denial of the claim for benefits upon review. The notice to
the Claimant shall include the following statement: “You and the Plan may have
other voluntary alternative dispute resolution options, such as mediation. One
way to find out what may be available is to contact your local U.S. Department
of Labor Office and your State insurance regulatory agency.” A final
determination by the Committee shall be rendered within a reasonable period of
time, not exceeding 60 days, after receipt of the Claimant’s notice of appeal.
Under special circumstances, such determination may be delayed for an additional
period not to exceed 60 days, in which case the Claimant shall be notified
electronically or in writing of the delay prior to the close of the initial
60 day period. However, if the Committee holds regularly scheduled meetings at
least quarterly, a final determination by the Committee shall be rendered no
later than the date of the first meeting of the Committee after receipt of the
Claimant’s notice of appeal, unless the receipt of the Claimant’s notice of
appeal is within the 30 day period preceding the date of the next scheduled
meeting of the Committee. In such case, a final determination by the Committee
shall be rendered no later than the date of the second meeting of the Committee
after receipt of the Claimant’s notice of appeal. Under special circumstances,
such determination may be delayed to the date of the third meeting of the
Committee after receipt of the Claimant’s notice of appeal, in which case the
Claimant shall be notified electronically or in writing of the delay prior to
the commencement of the extension period. If the claim relates to a Disability
benefit, a final determination by the appropriate named fiduciary shall be
rendered within a reasonable period of time, not exceeding 45 days, after
receipt of the Claimant’s notice of appeal. Under special circumstances, such
determination may be delayed for an additional period not to exceed 45 days, in
which case the Claimant shall be notified electronically or in writing of the
delay prior to the close of the initial 45 day period.
          7.6 Governing Text. The Plan, including any amendments, shall
constitute the entire agreement between Stanley Black & Decker and any Employee,
Participant or Beneficiary regarding the subject matter of the Plan. The Plan,
including any amendments, shall be binding on Stanley Black & Decker, Employees,
Participants, Beneficiaries, and their respective heirs, administrators,
trustees, successors and assigns.
          7.7 Enforceability of Plan Provisions. If any provision of the Plan
shall, to any extent, be invalid or unenforceable, the remainder of the Plan
shall not be affected, and each other provision of the Plan shall be valid and
enforced to the fullest extent permitted by law.
          7.8 Rights of Persons Entitled to Benefits. Any person entitled to
receive benefits under the Plan shall have the rights of an unsecured general
creditor of Stanley Black & Decker.
          7.9 Nonassignability.
          (a) Except as provided in subsection (b), the right of any individual
to a benefit under the Plan shall not be subject to attachment or other legal
process for the debts of such individual and an individual’s benefit under the
Plan shall not be subject to anticipation, alienation, sale, transfer,
assignment or encumbrance.
          (b) Notwithstanding anything herein to the contrary, there shall be
assigned from a Participant’s Accounts, the amount that the Committee determines
to have been lawfully assigned to the

14



--------------------------------------------------------------------------------



 



Participant’s former spouse (‘alternate payee’) under a judgment or order,
including an approved divorce settlement agreement, that is implemented pursuant
to a state domestic relations law in regard to a dissolution of marriage that
was effective October 3, 2008, provided that such assignment does not alter the
time or form of payment of any portion of the Participant’s vested Accounts that
is not assigned to the alternate payee.
          7.10 Special Distributions. Whenever, in the opinion of the Committee,
a person entitled to receive a benefit under the Plan is unable to manage his or
her financial affairs, the Committee may direct that payment be made to a legal
representative or relative of such person for his or her benefit. Alternatively,
the Committee may direct that any payment for such person be applied for the
benefit of such person in such manner as the Committee considers advisable. Any
payment made in accordance with this Section shall be a complete discharge of
any liability for the making of such payment under the provisions of the Plan.
          7.11 Terms of Employment. Participation in the Plan shall not give an
individual any right to remain in the service of Stanley Black & Decker, and an
individual shall remain subject to discharge to the same extent as if the Plan
had not been adopted.
          7.12 Restricted Transactions. A Participant’s right under Section 4.3
to direct the investment of his or her Accounts, and a Participant’s right under
Article 6 to receive a distribution, of all vested amounts credited to his or
her Accounts shall be restricted to the extent necessary to comply with the
securities laws.

          STANLEY BLACK & DECKER, INC.      
By
         
 
Title:    
 
  Date:    

15



--------------------------------------------------------------------------------



 



APPENDIX A
STANLEY BLACK & DECKER
SUPPLEMENTAL RETIREMENT ACCOUNT PLAN
Part I
     (a) As of the last day of a Plan Year, a “core” contribution shall be
allocated to the Supplemental Company Core Contribution Account of each
individual described in subsection (b)(i), (ii), or (iii).
     (i) Subject to subsection (c), an amount shall be allocated for a Plan Year
under this subsection (a)(i) to the Supplemental Company Core Contribution
Account of an eligible Participant described in subsection (b)(i) that is equal
to (A) a percentage, determined in accordance with the following table, of his
or her Compensation for the Plan Year, based on the individual’s age, in whole
years, on December 31 of the Plan Year, reduced by (B) the amount credited to
the Participant’s “Core Account” for the Plan Year as a “Core Allocation” under
the Retirement Account Plan:

      Participant’s Age on   Percentage of December 31 of the Plan Year  
Compensation
Under 40
  2%
40-54
  4%
55 or older
  6%

     (ii) Subject to subsection (c), an amount shall be allocated for a Plan
Year that begins after December 31, 2010, and ends prior to January 1, 2016,
under this subsection (a)(ii) to the Supplemental Company Core Contribution
Account of an eligible Participant described in subsection (b)(ii) that is equal
to (A) a percentage, determined in accordance with the following table of his or
her Compensation for the Plan Year based on the individual’s age, in whole
years, on December 31 of the Plan Year, reduced by (B) the amount credited to
the Participant’s “Core Account” for the Plan Year as a “Core Transition Benefit
Allocation” under the Retirement Account Plan. No amount shall be allocated
under this subsection (a)(ii) with respect to a Plan Year that begins after
December 31, 2015.

                                          Participant’s Age on   (Percentage of
Compensation) December 31 of the Plan Year   2011   2012   2013   2014   2015
Under 40     1 %     1 %     0.5 %     0.5 %     0.5 % 40 to 54     1 %     1 %
    0.5 %     0.5 %     0.5 % 55 or older     3 %     3 %     1.5 %     1.5 %  
  1.5 %

     (iii) Subject to subsection (c), an amount shall be allocated for a Plan
Year that begins after December 31, 2010 and ends prior to January 1, 2016,
under this subsection (a)(iii) to the Supplemental Company Core Contribution
Account of an eligible Participant described in subsection (b)(iii) that is
equal to (A) a percentage, determined in accordance with the chart, set forth on
the attached page of this Appendix A, of his or her Compensation for the Plan
year, based on the individual’s age, in whole years, on December 31, 2001, and
service credited for benefit accruals in whole years, determined as of January
1, 1998, under the provisions of the Retirement Plan or the BDK Pension Plan,
reduced by the amount credited to the Participant’s “Core Account” for the Plan
Year as an “Additional Core Transition Benefit Allocation” under

i



--------------------------------------------------------------------------------



 



the Retirement Account Plan. No amount shall be allocated under this subsection
(a)(iii) with respect to a Plan Year that begins after December 31, 2015.
(b) (i) As of the last day of each calendar quarter, a Supplemental Company Core
Contribution Account credit for such quarter shall be determined under
subsection (a)(i) for each Participant who has employment status with Stanley
Black & Decker on the last day of such calendar quarter, provided that any such
credit shall be reduced by the credit recognized as a “Core Allocation” under
the Retirement Account Plan for the quarter and further provided that,
notwithstanding any contrary provision in this Plan, no amount shall be
allocated under subsection (a)(i) for a Participant who is described in Part II
of this Appendix A to the Plan.
     (ii) As of the last day of each calendar quarter that ends on or after
March 31, 2011, and prior to January 1, 2016, a Supplemental Company Core
Contribution Account credit for such quarter shall be determined under
subsection (a)(ii) for each Participant who (A) was eligible to receive
“cornerstone allocations” under the terms of the Stanley Account Value Plan for
the 2010 plan year of that plan or accrued benefits under the BDK Pension Plan
for the 2010 plan year of such plan, (B) is eligible for a Supplemental Company
Core Contribution Account credit for the quarter under subsection (b)(i), and
(C) has employment status with Stanley Black & Decker on the last day of such
calendar quarter, provided that any such credit shall be reduced by the credit
recognized as a “Core Transition Benefit Allocation” under the Retirement
Account Plan for the quarter and further provided that, notwithstanding any
contrary provision in this Plan, no amount shall be allocated under subsection
(a)(ii) for a Participant who is described in Part II of this Appendix A to the
Plan. No amount shall be allocated under this subsection (b)(ii) with respect to
a calendar quarter that begins after December 31, 2015.
     (iii) As of the last day of each calendar quarter that ends on or after
March 31, 2011, and prior to January 1, 2016, a Supplemental Company Core
Contribution Account credit for such quarter shall be determined under
subsection (a)(iii) for each Participant who (A) was a participant in the
Retirement Plan or the BDK Pension Plan on January 31, 1998, (B) is eligible for
a Supplemental Company Core Contribution Account credit for the quarter under
subsection (b)(ii), and (C) has employment status with Stanley Black & Decker on
the last day of such calendar quarter, provided that any such credit shall be
reduced by the credit recognized as an “Additional Core Transition Benefit
Allocation” under the Retirement Account Plan for the quarter and further
provided that, notwithstanding any contrary provision in this Plan, no amount
shall be allocated under subsection (a)(iii) for a Participant who is described
in Part II of this Appendix A to the Plan. No amount shall be allocated under
this subsection (b)(iii) with respect to a calendar quarter that begins after
December 31, 2015.
     (c) The amount of an eligible individual’s Supplemental Company Core
Contribution Account allocation pursuant to this Appendix A for a Plan Year
shall be determined in quarterly credits, pursuant to subsection (b), based on
the applicable percentage of Compensation during each calendar quarter in which
the individual has employment status on the last day of such calendar quarter,
reduced by the applicable credits recognized under the Retirement Account Plan.
The sum of the individual’s quarterly credits for a Plan Year shall be credited
to such individual’s Supplemental Company Core Contribution Account as of the
last day of such Plan Year or, if earlier, as of the last day of the calendar
quarter coinciding with or next preceding the date on which an individual
described in subsection (b)(i), (ii) or (iii) ceases to have employment status
with Stanley Black & Decker during such Plan Year.

ii



--------------------------------------------------------------------------------



 



PART I of APPENDIX A (continued)
STANLEY BLACK & DECKER SUPPLEMENTAL RETIREMENT ACCOUNT PLAN
Supplemental Additional Core Transition Benefit Allocations under subsections
(a)(iii) and (b)(iii) of this Part I of Appendix A
     Years of Credited Service as of January 31, 1998

                                                                               
                                                                               
                                                                               
                                                                               
          Age*   0     1     2     3     4     5     6     7     8     9     10
    11     12     13     14     15     16     17     18     19     20     21    
22     23     24     25     26     27     28     29     30     31     32     33
    34     35     36     37     38     39     40  
22
    0.1 %     0.1 %     0.1 %     0.1 %     0.1 %     0.1 %                    
                                                                               
                                                                               
                                                                               
                   
23
    0.1 %     0.1 %     0.1 %     0.1 %     0.1 %     0.1 %     0.1 %          
                                                                               
                                                                               
                                                                               
                     
24
    0.1 %     0.1 %     0.1 %     0.1 %     0.1 %     0.1 %     0.1 %     0.1 %
                                                                               
                                                                               
                                                                               
                       
25
    0.1 %     0.1 %     0.1 %     0.1 %     0.1 %     0.1 %     0.1 %     0.1 %
    0.1 %                                                                      
                                                                               
                                                                               
                         
26
    0.1 %     0.1 %     0.1 %     0.1 %     0.1 %     0.1 %     0.1 %     0.1 %
    0.1 %     0.1 %                                                            
                                                                               
                                                                               
                           
27
    0.1 %     0.1 %     0.1 %     0.1 %     0.1 %     0.1 %     0.1 %     0.1 %
    0.1 %     0.1 %     0.1 %                                                  
                                                                               
                                                                               
                             
28
    0.1 %     0.1 %     0.1 %     0.1 %     0.1 %     0.1 %     0.1 %     0.1 %
    0.1 %     0.1 %     0.1 %     0.1 %                                        
                                                                               
                                                                               
                               
29
    0.1 %     0.1 %     0.1 %     0.1 %     0.1 %     0.1 %     0.2 %     0.2 %
    0.2 %     0.2 %     0.2 %     0.2 %     0.2 %                              
                                                                               
                                                                               
                                 
30
    0.1 %     0.1 %     0.1 %     0.1 %     0.2 %     0.2 %     0.2 %     0.2 %
    0.3 %     0.3 %     0.3 %     0.3 %     0.3 %     0.3 %                    
                                                                               
                                                                               
                                   
31
    0.1 %     0.1 %     0.1 %     0.1 %     0.2 %     0.2 %     0.2 %     0.2 %
    0.3 %     0.3 %     0.3 %     0.3 %     0.3 %     0.3 %     0.3 %          
                                                                               
                                                                               
                                     
32
    0.1 %     0.1 %     0.1 %     0.2 %     0.2 %     0.2 %     0.3 %     0.3 %
    0.3 %     0.3 %     0.4 %     0.4 %     0.4 %     0.4 %     0.4 %     0.4 %
                                                                               
                                                                               
                                       
33
    0.1 %     0.1 %     0.1 %     0.2 %     0.2 %     0.3 %     0.3 %     0.3 %
    0.4 %     0.4 %     0.4 %     0.6 %     0.6 %     0.6 %     0.6 %     0.6 %
    0.6 %                                                                      
                                                                               
                                         
34
    0.1 %     0.1 %     0.2 %     0.2 %     0.3 %     0.3 %     0.4 %     0.4 %
    0.5 %     0.5 %     0.5 %     0.6 %     0.6 %     0.6 %     0.6 %     0.6 %
    0.6 %     0.6 %                                                            
                                                                               
                                           
35
    0.1 %     0.2 %     0.2 %     0.2 %     0.3 %     0.3 %     0.4 %     0.5 %
    0.5 %     0.5 %     0.6 %     0.7 %     0.7 %     0.8 %     0.8 %     0.8 %
    0.8 %     0.8 %     0.8 %                                                  
                                                                               
                                             
36
    0.1 %     0.2 %     0.2 %     0.2 %     0.3 %     0.4 %     0.5 %     0.5 %
    0.6 %     0.6 %     0.7 %     0.7 %     0.9 %     0.9 %     1.0 %     1.0 %
    1.0 %     1.0 %     1.0 %     1.0 %                                        
                                                                               
                                               
37
    0.1 %     0.2 %     0.2 %     0.3 %     0.4 %     0.5 %     0.5 %     0.6 %
    0.7 %     0.8 %     0.8 %     0.9 %     0.9 %     0.9 %     1.0 %     1.0 %
    1.2 %     1.2 %     1.2 %     1.2 %     1.2 %                              
                                                                               
                                                 
38
    0.1 %     0.2 %     0.3 %     0.3 %     0.4 %     0.5 %     0.6 %     0.6 %
    0.7 %     0.8 %     0.9 %     1.0 %     1.2 %     1.2 %     1.2 %     1.2 %
    1.4 %     1.4 %     1.4 %     1.4 %     1.4 %     1.4 %                    
                                                                               
                                                   
39
    0.1 %     0.2 %     0.3 %     0.4 %     0.5 %     0.5 %     0.7 %     0.8 %
    0.8 %     0.8 %     1.0 %     1.1 %     1.2 %     1.3 %     1.3 %     1.3 %
    1.4 %     1.4 %     1.7 %     1.7 %     1.7 %     1.7 %     1.7 %          
                                                                               
                                                     
40
    0.1 %     0.2 %     0.3 %     0.4 %     0.5 %     0.6 %     0.7 %     0.9 %
    0.9 %     1.1 %     1.1 %     1.1 %     1.2 %     1.5 %     1.5 %     1.5 %
    1.7 %     1.7 %     1.8 %     2.0 %     2.0 %     2.0 %     2.0 %     2.0 %
                                                                               
                                                       
41
    0.1 %     0.2 %     0.3 %     0.5 %     0.5 %     0.6 %     0.7 %     0.9 %
    0.9 %     1.1 %     1.2 %     1.3 %     1.3 %     1.5 %     1.6 %     1.7 %
    1.7 %     1.9 %     1.9 %     2.3 %     2.3 %     2.3 %     2.3 %     2.3 %
    2.3 %                                                                      
                                                         
42
    0.1 %     0.2 %     0.3 %     0.5 %     0.6 %     0.7 %     0.8 %     0.9 %
    1.1 %     1.1 %     1.2 %     1.3 %     1.3 %     1.5 %     1.6 %     1.7 %
    1.9 %     1.9 %     1.9 %     2.3 %     2.4 %     2.4 %     2.4 %     2.4 %
    2.4 %     2.4 %                                                            
                                                           
43
    0.1 %     0.2 %     0.3 %     0.5 %     0.6 %     0.7 %     0.8 %     0.9 %
    1.1 %     1.1 %     1.2 %     1.4 %     1.4 %     1.6 %     1.8 %     1.8 %
    2.0 %     2.0 %     2.2 %     2.3 %     2.4 %     2.4 %     2.4 %     2.4 %
    2.4 %     2.4 %     2.4 %                                                  
                                                             
44
    0.2 %     0.3 %     0.3 %     0.5 %     0.6 %     0.7 %     0.8 %     1.0 %
    1.1 %     1.2 %     1.4 %     1.4 %     1.6 %     1.6 %     1.8 %     1.8 %
    2.0 %     2.0 %     2.3 %     2.3 %     2.4 %     2.7 %     2.7 %     2.7 %
    2.7 %     2.7 %     2.7 %     2.7 %                                        
                                                               
45
    0.2 %     0.3 %     0.4 %     0.5 %     0.6 %     0.7 %     0.8 %     1.0 %
    1.1 %     1.2 %     1.4 %     1.6 %     1.6 %     1.8 %     1.8 %     2.0 %
    2.0 %     2.0 %     2.3 %     2.5 %     2.5 %     2.7 %     2.7 %     2.9 %
    2.9 %     2.9 %     2.9 %     2.9 %     2.9 %                              
                                                                 
46
    0.2 %     0.3 %     0.4 %     0.5 %     0.7 %     0.7 %     0.9 %     1.0 %
    1.2 %     1.3 %     1.4 %     1.6 %     1.7 %     1.8 %     1.8 %     2.0 %
    2.2 %     2.2 %     2.6 %     2.6 %     2.8 %     2.9 %     2.9 %     3.0 %
    3.0 %     3.0 %     3.0 %     3.0 %     3.0 %     3.0 %                    
                                                                   
47
    0.2 %     0.3 %     0.4 %     0.6 %     0.7 %     0.9 %     0.9 %     1.1 %
    1.2 %     1.4 %     1.4 %     1.6 %     1.9 %     2.0 %     2.1 %     2.1 %
    2.4 %     2.4 %     2.6 %     2.9 %     2.9 %     3.1 %     3.1 %     3.1 %
    3.2 %     3.3 %     3.5 %     3.5 %     3.5 %     3.5 %     3.5 %          
                                                                     
48
    0.2 %     0.3 %     0.4 %     0.6 %     0.7 %     0.9 %     1.0 %     1.1 %
    1.4 %     1.4 %     1.5 %     1.6 %     1.9 %     2.0 %     2.1 %     2.1 %
    2.4 %     2.4 %     2.7 %     2.9 %     3.5 %     3.5 %     3.5 %     3.5 %
    3.8 %     3.8 %     3.8 %     3.8 %     3.8 %     3.8 %     3.8 %     3.8 %
                                                                       
49
    0.2 %     0.3 %     0.5 %     0.6 %     0.8 %     1.0 %     1.0 %     1.3 %
    1.4 %     1.4 %     1.7 %     1.8 %     2.0 %     2.1 %     2.4 %     2.4 %
    2.5 %     2.5 %     3.0 %     3.1 %     3.5 %     3.5 %     3.5 %     3.5 %
    4.2 %     4.2 %     4.2 %     4.2 %     4.2 %     4.2 %     4.2 %     4.2 %
    4.2 %                                                                
50
    0.2 %     0.3 %     0.5 %     0.6 %     0.8 %     1.0 %     1.1 %     1.3 %
    1.4 %     1.6 %     1.8 %     2.0 %     2.3 %     2.3 %     2.6 %     2.6 %
    2.9 %     2.9 %     3.3 %     3.3 %     3.5 %     3.7 %     3.7 %     4.2 %
    4.5 %     4.5 %     4.5 %     4.5 %     4.5 %     4.5 %     4.5 %     4.5 %
    4.5 %     4.5 %                                                        
51
    0.2 %     0.4 %     0.5 %     0.6 %     0.9 %     1.0 %     1.1 %     1.3 %
    1.5 %     1.6 %     1.8 %     2.1 %     2.3 %     2.5 %     2.6 %     2.6 %
    2.9 %     2.9 %     3.4 %     3.4 %     3.5 %     3.7 %     4.3 %     4.6 %
    4.6 %     4.6 %     4.6 %     4.6 %     4.6 %     4.6 %     5.7 %     5.7 %
    5.7 %     5.7 %     5.7 %                                                
52
    0.2 %     0.4 %     0.5 %     0.8 %     0.9 %     1.0 %     1.2 %     1.5 %
    1.5 %     1.8 %     2.0 %     2.1 %     2.5 %     2.5 %     2.7 %     2.7 %
    3.2 %     3.2 %     3.8 %     3.8 %     3.9 %     4.1 %     4.6 %     4.6 %
    4.6 %     4.6 %     4.9 %     4.9 %     5.0 %     5.4 %     5.7 %     5.7 %
    5.7 %     5.7 %     5.7 %     5.7 %                                        
53
    0.2 %     0.4 %     0.5 %     0.8 %     0.9 %     1.2 %     1.3 %     1.5 %
    1.6 %     1.9 %     2.0 %     2.4 %     2.5 %     2.6 %     2.8 %     3.1 %
    3.2 %     3.3 %     3.8 %     3.8 %     4.2 %     4.2 %     4.6 %     4.6 %
    4.8 %     5.2 %     5.2 %     5.2 %     5.2 %     5.4 %     5.7 %     5.7 %
    5.7 %     5.7 %     5.7 %     5.7 %     5.7 %                              
 
54
    0.2 %     0.4 %     0.5 %     0.8 %     0.9 %     1.2 %     1.3 %     1.5 %
    1.7 %     1.9 %     2.1 %     2.7 %     2.7 %     3.1 %     3.1 %     3.1 %
    3.2 %     3.8 %     3.8 %     4.2 %     4.2 %     4.2 %     4.6 %     4.6 %
    5.3 %     5.3 %     6.0 %     6.0 %     6.0 %     6.0 %     6.4 %     7.0 %
    7.0 %     7.0 %     7.0 %     7.0 %     7.0 %     7.0 %                    
   
55
    0.2 %     0.4 %     0.6 %     0.8 %     0.9 %     1.2 %     1.3 %     1.5 %
    1.7 %     1.9 %     2.1 %     2.7 %     2.7 %     3.1 %     3.1 %     3.1 %
    3.2 %     3.8 %     3.8 %     4.2 %     4.2 %     4.2 %     4.6 %     4.6 %
    5.3 %     5.3 %     6.0 %     6.0 %     6.0 %     6.0 %     6.4 %     7.0 %
    7.0 %     7.0 %     7.0 %     7.0 %     7.0 %     7.0 %     7.0 %          
     
56
    0.2 %     0.4 %     0.6 %     0.8 %     1.0 %     1.2 %     1.3 %     1.5 %
    1.7 %     1.9 %     2.1 %     2.7 %     2.7 %     3.1 %     3.1 %     3.1 %
    3.2 %     3.8 %     3.8 %     4.2 %     4.2 %     4.2 %     4.6 %     4.6 %
    5.3 %     5.3 %     6.0 %     6.0 %     6.0 %     6.0 %     6.4 %     7.0 %
    7.0 %     7.0 %     7.0 %     7.0 %     7.0 %     7.0 %     7.0 %     7.0 %
       
57
    0.2 %     0.4 %     0.6 %     0.8 %     1.0 %     1.3 %     1.5 %     1.5 %
    1.7 %     1.9 %     2.1 %     2.7 %     2.7 %     3.1 %     3.1 %     3.1 %
    3.2 %     3.8 %     3.8 %     4.2 %     4.2 %     4.2 %     4.6 %     4.6 %
    5.3 %     5.3 %     6.0 %     6.0 %     6.0 %     6.0 %     6.4 %     7.0 %
    7.0 %     7.0 %     7.0 %     7.0 %     7.0 %     7.0 %     7.0 %     7.0 %
    7.0 %
58
    0.2 %     0.4 %     0.6 %     0.8 %     1.0 %     1.5 %     1.5 %     1.5 %
    1.7 %     1.9 %     2.1 %     2.7 %     2.7 %     3.1 %     3.1 %     3.1 %
    3.2 %     3.8 %     3.8 %     4.2 %     4.2 %     4.2 %     4.6 %     4.6 %
    5.3 %     5.3 %     6.0 %     6.0 %     6.0 %     6.0 %     6.4 %     7.0 %
    7.0 %     7.0 %     7.0 %     7.0 %     7.0 %     7.0 %     7.0 %     7.0 %
    7.0 %
59
    0.2 %     0.5 %     0.8 %     0.8 %     1.1 %     1.5 %     1.5 %     1.5 %
    1.7 %     1.9 %     2.1 %     2.7 %     2.7 %     3.1 %     3.1 %     3.1 %
    3.2 %     3.8 %     3.8 %     4.2 %     4.2 %     4.2 %     4.6 %     4.6 %
    5.3 %     5.3 %     6.0 %     6.0 %     6.0 %     6.0 %     6.4 %     7.0 %
    7.0 %     7.0 %     7.0 %     7.0 %     7.0 %     7.0 %     7.0 %     7.0 %
    7.0 %
60
    0.2 %     0.5 %     0.8 %     1.1 %     1.1 %     1.5 %     1.5 %     1.5 %
    1.7 %     1.9 %     2.1 %     2.7 %     2.7 %     3.1 %     3.1 %     3.1 %
    3.2 %     3.8 %     3.8 %     4.2 %     4.2 %     4.2 %     4.6 %     4.6 %
    5.3 %     5.3 %     6.0 %     6.0 %     6.0 %     6.0 %     6.4 %     7.0 %
    7.0 %     7.0 %     7.0 %     7.0 %     7.0 %     7.0 %     7.0 %     7.0 %
    7.0 %
61
    0.2 %     0.5 %     0.8 %     1.1 %     1.1 %     1.5 %     1.5 %     1.5 %
    1.7 %     1.9 %     2.1 %     2.7 %     2.7 %     3.1 %     3.1 %     3.1 %
    3.2 %     3.8 %     3.8 %     4.2 %     4.2 %     4.2 %     4.6 %     4.6 %
    5.3 %     5.3 %     6.0 %     6.0 %     6.0 %     6.0 %     6.4 %     7.0 %
    7.0 %     7.0 %     7.0 %     7.0 %     7.0 %     7.0 %     7.0 %     7.0 %
    7.0 %
62
    0.2 %     0.5 %     0.8 %     1.1 %     1.1 %     1.5 %     1.5 %     1.5 %
    1.7 %     1.9 %     2.1 %     2.7 %     2.7 %     3.1 %     3.1 %     3.1 %
    3.2 %     3.8 %     3.8 %     4.2 %     4.2 %     4.2 %     4.6 %     4.6 %
    5.3 %     5.3 %     6.0 %     6.0 %     6.0 %     6.0 %     6.4 %     7.0 %
    7.0 %     7.0 %     7.0 %     7.0 %     7.0 %     7.0 %     7.0 %     7.0 %
    7.0 %
63
    0.2 %     0.5 %     0.8 %     1.1 %     1.1 %     1.5 %     1.5 %     1.5 %
    1.7 %     1.9 %     2.1 %     2.7 %     2.7 %     3.1 %     3.1 %     3.1 %
    3.2 %     3.8 %     3.8 %     4.2 %     4.2 %     4.2 %     4.6 %     4.6 %
    5.3 %     5.3 %     6.0 %     6.0 %     6.0 %     6.0 %     6.4 %     7.0 %
    7.0 %     7.0 %     7.0 %     7.0 %     7.0 %     7.0 %     7.0 %     7.0 %
    7.0 %
64
    0.2 %     0.5 %     0.8 %     1.1 %     1.1 %     1.5 %     1.5 %     1.5 %
    1.7 %     1.9 %     2.1 %     2.7 %     2.7 %     3.1 %     3.1 %     3.1 %
    3.2 %     3.8 %     3.8 %     4.2 %     4.2 %     4.2 %     4.6 %     4.6 %
    5.3 %     5.3 %     6.0 %     6.0 %     6.0 %     6.0 %     6.4 %     7.0 %
    7.0 %     7.0 %     7.0 %     7.0 %     7.0 %     7.0 %     7.0 %     7.0 %
    7.0 %
65
    0.2 %     0.5 %     0.8 %     1.1 %     1.1 %     1.5 %     1.5 %     1.5 %
    1.7 %     1.9 %     2.1 %     2.7 %     2.7 %     3.1 %     3.1 %     3.1 %
    3.2 %     3.8 %     3.8 %     4.2 %     4.2 %     4.2 %     4.6 %     4.6 %
    5.3 %     5.3 %     6.0 %     6.0 %     6.0 %     6.0 %     6.4 %     7.0 %
    7.0 %     7.0 %     7.0 %     7.0 %     7.0 %     7.0 %     7.0 %     7.0 %
    7.0 %
66
    0.2 %     0.5 %     0.8 %     1.1 %     1.1 %     1.5 %     1.5 %     1.5 %
    1.7 %     1.9 %     2.1 %     2.7 %     2.7 %     3.1 %     3.1 %     3.1 %
    3.2 %     3.8 %     3.8 %     4.2 %     4.2 %     4.2 %     4.6 %     4.6 %
    5.3 %     5.3 %     6.0 %     6.0 %     6.0 %     6.0 %     6.4 %     7.0 %
    7.0 %     7.0 %     7.0 %     7.0 %     7.0 %     7.0 %     7.0 %     7.0 %
    7.0 %
67
    0.2 %     0.5 %     0.8 %     1.1 %     1.1 %     1.5 %     1.5 %     1.5 %
    1.7 %     1.9 %     2.1 %     2.7 %     2.7 %     3.1 %     3.1 %     3.1 %
    3.2 %     3.8 %     3.8 %     4.2 %     4.2 %     4.2 %     4.6 %     4.6 %
    5.3 %     5.3 %     6.0 %     6.0 %     6.0 %     6.0 %     6.4 %     7.0 %
    7.0 %     7.0 %     7.0 %     7.0 %     7.0 %     7.0 %     7.0 %     7.0 %
    7.0 %
68
    0.2 %     0.5 %     0.8 %     1.1 %     1.1 %     1.5 %     1.5 %     1.5 %
    1.7 %     1.9 %     2.1 %     2.7 %     2.7 %     3.1 %     3.1 %     3.1 %
    3.2 %     3.8 %     3.8 %     4.2 %     4.2 %     4.2 %     4.6 %     4.6 %
    5.3 %     5.3 %     6.0 %     6.0 %     6.0 %     6.0 %     6.4 %     7.0 %
    7.0 %     7.0 %     7.0 %     7.0 %     7.0 %     7.0 %     7.0 %     7.0 %
    7.0 %
69
    0.2 %     0.5 %     0.8 %     1.1 %     1.1 %     1.5 %     1.5 %     1.5 %
    1.7 %     1.9 %     2.1 %     2.7 %     2.7 %     3.1 %     3.1 %     3.1 %
    3.2 %     3.8 %     3.8 %     4.2 %     4.2 %     4.2 %     4.6 %     4.6 %
    5.3 %     5.3 %     6.0 %     6.0 %     6.0 %     6.0 %     6.4 %     7.0 %
    7.0 %     7.0 %     7.0 %     7.0 %     7.0 %     7.0 %     7.0 %     7.0 %
    7.0 %
70
    0.2 %     0.5 %     0.8 %     1.1 %     1.1 %     1.5 %     1.5 %     1.5 %
    1.7 %     1.9 %     2.1 %     2.7 %     2.7 %     3.1 %     3.1 %     3.1 %
    3.2 %     3.8 %     3.8 %     4.2 %     4.2 %     4.2 %     4.6 %     4.6 %
    5.3 %     5.3 %     6.0 %     6.0 %     6.0 %     6.0 %     6.4 %     7.0 %
    7.0 %     7.0 %     7.0 %     7.0 %     7.0 %     7.0 %     7.0 %     7.0 %
    7.0 %
71
    0.2 %     0.5 %     0.8 %     1.1 %     1.1 %     1.5 %     1.5 %     1.5 %
    1.7 %     1.9 %     2.1 %     2.7 %     2.7 %     3.1 %     3.1 %     3.1 %
    3.2 %     3.8 %     3.8 %     4.2 %     4.2 %     4.2 %     4.6 %     4.6 %
    5.3 %     5.3 %     6.0 %     6.0 %     6.0 %     6.0 %     6.4 %     7.0 %
    7.0 %     7.0 %     7.0 %     7.0 %     7.0 %     7.0 %     7.0 %     7.0 %
    7.0 %

 

*   Age as of December 31, 2001

 



--------------------------------------------------------------------------------



 



APPENDIX A
STANLEY BLACK & DECKER
SUPPLEMENTAL RETIREMENT ACCOUNT PLAN
Part II
     A Participant shall not be eligible to have any amounts credited on his or
her behalf for a Plan Year under Section 4.2(b) of the Plan and Part I of this
Appendix A if, as of the first day of the Plan Year, he or she is excluded from
receiving any “Core Allocations” under the terms of the Retirement Account Plan
as adopted prior to the first day of the Plan Year and in effect on the first
day of such Plan Year, without regard to any subsequent changes in such terms of
the Retirement Account Plan.

iv